                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


S. SHANE SMITH,                       )
                                      )
                  Plaintiff,          )
                                      )
     v.                               )          1:18CV914
                                      )
NORTH CAROLINA DEPARTMENT OF          )
SAFETY, et al.,                       )
                                      )
                  Defendants.         )

                                      ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

April 5, 2019, was served on the parties in this action.           (Doc. 8;

Docket    Entry   dated   Apr.   5,   2019.)   Plaintiff   filed   lengthy

objections to the Recommendation (Doc. 13), as well as “Plaintiff’s

Request for Telephonic Conference (If Necessary)” (Doc. 12) (the

“Telephone Motion”), which “requests th[e c]ourt for a telephonic

conference to verbally express [Plaintiff’s] objections to the

Recommendation” (id. at 1).

     Plaintiff has adequately articulated his positions in his

filings.    Therefore, a telephonic hearing would not assist in the

decisional process.       The request for a hearing (Doc. 12) will be

denied.

     Pursuant to 28 U.S.C. § 636, the court is obliged to conduct

a de novo determination as to “those portions of the report or
specified proposed findings or recommendations to which objection

is made.”   28 U.S.C. § 636(b)(1); accord Fed. R. Civ. P. 72(b)(2)-

(3).   An objecting party is required to identify specifically those

findings to which objection is made and to support such objection

with the basis for it.    Suntrust Mortg., Inc. v. Busby, 651 F. Supp.

2d 472, 476 (W.D.N.C. 2009).          “A general objection, or one that

merely   restates   the   arguments    previously   presented[,]   is   not

sufficient to alert the court to alleged errors on the part of the

magistrate judge.   An ‘objection’ that does nothing more than state

a disagreement with a magistrate’s suggested resolution, or simply

summarizes what has been presented before, is not an ‘objection’ as

that term is used in this context.”        Id. (quoting Aldrich v. Bock,

327 F. Supp. 2d 743, 747 (E.D. Mich. 2004)); see United States v.

O’Neill, 27 F. Supp. 2d 1121, 1126 (E.D. Wis. 1998) (noting that

“[w]ithout specific reference to portions of the magistrate’s

decision and legal discussion on the objected portion, the district

court’s duty to make a de novo determination does not arise”).

Similarly, general or conclusory objections that do not point to

specific error do not require this court’s de novo review and will

result in the waiver of appellate review.      E.g., Smith v. Wash. Mut.

Bank FA, 308 F. App’x 707, 708 (4th Cir. 2009) (per curiam) (quoting

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)). In the absence

of a valid objection, the court must “only satisfy itself that there

is no clear error on the face of the record in order to accept the

                                      2
recommendation.”     Diamond v. Colonial Life & Accident Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee note).      “A finding is clearly erroneous when, although

there is evidence to support it, on the entire evidence the reviewing

court is left with the definite and firm conviction that a mistake

has been committed.”     Faulconer v. C.I.R., 748 F.2d 890, 895 (4th

Cir. 1984) (citing United States v. U.S. Gypsum Co., 333 U.S. 364,

395 (1948)).

      As to objections V through VIII, Plaintiff fails to provide

any new argument as to why the Magistrate Judge erred.             Therefore,

de novo review of those objections is not required, and they are

reviewed for plain error, which is not evident.

      Plaintiff objects to the Recommendation’s conclusion that “he

did   not   suffer   discriminatory       treatment   as   a   result   of   his

disability.”    (Doc. 13 at 3.)   Citing law from the Second Circuit,

the Recommendation stated that the ADA “requires the disabled

plaintiff to allege that his or her mistreatment ‘was motivated by

either discriminatory animus or ill will due to disability.’”

(Doc. 8 at 5 (quoting Garcia v. S.U.N.Y. Health Scis. Ctr. of

Brooklyn, 280 F.3d 98, 112 (2d Cir.2001)).)                The Recommendation

found that “the Complaint fails to allege facts showing that

Defendants treated Plaintiff differently than his non[-]disabled

counterparts resulting in his exclusion from the kitchen job” in

part because the Complaint did not allege “that Defendants provided
                                      3
the required footwear for free to non-disabled prisoners to work

in   the   kitchen.”   (Id.   at   5-6.)   In   response,   Plaintiff’s

objections assert that Defendants “provided footwear at no cost

to” the “[n]on-disabled prisoners participating in the Inmate Job

Assignment Program.”   (Doc. 13 at 3.)

      A summary of the law applicable to this claim was recently

set out by the Fourth Circuit in Wicomico Nursing Home v. Padilla:

           Title II of the ADA and Section 504 of the
      Rehabilitation Act prohibit discrimination against an
      individual because of his or her disability. 29 U.S.C.
      § 794(a) (prohibiting discrimination on the basis of
      disability against an “otherwise qualified individual
      with a disability” in the administration of federal
      programs); 42 U.S.C. § 12132 (“[N]o qualified individual
      with a disability shall, by reason of such disability,
      be excluded from participation in or be denied the
      benefits of the services, programs, or activities of a
      public entity, or be subjected to discrimination by any
      such entity.”).

           “Claims under the ADA’s Title II and the
      Rehabilitation Act can be combined for analytical
      purposes because the analysis is substantially the
      same.” Seremeth v. Bd. of Cty. Comm’rs Frederick Cty.,
      673 F.3d 333, 336 n.1 (4th Cir. 2012) (internal quotation
      marks omitted).    To establish a violation of either
      statute, plaintiffs must prove “(1) they have a
      disability; (2) they are otherwise qualified to receive
      the benefits of a public service, program, or activity;
      and (3) they were denied the benefits of such service,
      program, or activity, or otherwise discriminated
      against, on the basis of their disability.” Nat’l Fed’n
      of the Blind v. Lamone, 813 F.3d 494, 503 (4th Cir.
      2016).

           The ADA’s Title II and the Rehabilitation Act
      “differ only with respect to the third element,
      causation.” Halpern v. Wake Forest Univ. Health Scis.,
      669 F.3d 454, 461 (4th Cir. 2012).   “To succeed on a
      claim under the Rehabilitation Act, the plaintiff must

                                    4
     establish he was excluded ‘solely by reason of’ his
     disability; the ADA requires only that the disability
     was ‘a motivating cause’ of the exclusion.” Id. at 461–
     62 (quoting Baird ex rel. Baird v. Rose, 192 F.3d 462,
     468–69 (4th Cir. 1999)).
910 F.3d 739, 750 (4th Cir. 2018). 1

     Compensatory    damages   are   only   available   to   a   successful

plaintiff in a suit under Title II of the ADA or § 504 of the

Rehabilitation Act “upon proof of intentional discrimination or

disparate treatment, rather than mere disparate impact.”           Paulone

v. City of Frederick, 787 F. Supp. 2d 360, 373 (D. Md. 2011)

(citing Pandazides v. Va. Bd. of Educ., 13 F.3d 823, 829–30 & n.9



1
 Though the Fourth Circuit’s use of the “motivating cause” standard in
ADA cases has been criticized, it continues to be the controlling law
in this circuit. See Halpern v. Wake Forest Univ. Health Scis., 669
F.3d 454, 461–62 (4th Cir. 2012) (using “motivating cause” standard);
Paulone v. City of Frederick, 787 F. Supp. 2d 360, 370–71 (D. Md. 2011)
(recognizing that there is a different “causative link between
discrimination and adverse action” under the ADA and Rehabilitation Act
because the ADA only requires proving discrimination “by reason of”
disability while the Rehabilitation Act requires a showing of
discrimination “solely by reason of” disability); Kerrigan v. Bd. of
Educ. of Carroll Cty., No. JKB-14-3153, 2016 WL 470827, at *4 & n.12 (D.
Md. Feb. 8, 2016) (noting, after stating that the Rehabilitation Act
standard for recovery is more difficult to meet than the ADA’s
“motivating factor” standard, “that a circuit split has formed in recent
years on the question of ADA causation, and while the Fourth Circuit has
yet to revisit the ‘motivating factor’ standard that it announced in
Baird ex rel. Baird v. Rose, 192 F.3d 462 (4th Cir. 1999), other courts
have rejected that standard in favor of but-for causation”); Blind Indus.
& Servs. of Md. v. Route 40 Paintball Park, No. WMN-11-3562, 2012 WL
6087489, at *3 n.2 (D. Md. Dec. 5, 2012) (criticizing the “motivating
cause” causation standard as “plainly dicta” in Halpern, 669 F.3d at
462, and predicting that, in light of the Supreme Court’s decision in
Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 174–75 (2009), which
cautions against incorporating Title VII’s “motivating factor” standard
into other civil rights statues in an ADEA case, the Fourth Circuit,
when directly presented with the issue, will follow other circuits that
have rejected the “motivating factor” standard in favor of a “but-for”
standard for the ADA).

                                     5
(4th Cir. 1994)).       A plaintiff “need not show ‘discriminatory

animus’ to prevail on a claim for damages under Title II of the

ADA or § 504 of the Rehabilitation Act.”        Id. (citing Pandazides,

13 F.3d at 830 n.9).    While the Fourth Circuit has not specifically

addressed   the    standard    required   for     proving   intentional

discrimination, the majority of circuits to have decided the issue

have adopted a deliberate indifference standard, as have some

district courts within the Fourth Circuit. Green v. Cent. Midlands

Reg’l Transit Auth., No. 3:17-cv-02667-CMC, 2019 WL 1765867, at *6

n.15, *9–10, *9 n.24 (D.S.C. Apr. 22, 2019) (noting that the Fourth

Circuit has not ruled on the applicable standard for claims for

damages under Title II of the ADA or similar claims under the

Rehabilitation Act, rejecting the “discriminatory animus” standard

and adopting the “deliberate indifference” standard applied by

“the vast majority, if not all, of the circuit courts that have

decided the issue” (collecting cases)); Godbey v. Iredell Mem’l

Hosp., Inc., No. 5:12-cv-00004-RLV-DSC, 2013 WL 4494708, at *4–6

(W.D.N.C. Aug 19, 2013) (observing that “the Fourth Circuit has

not yet determined what standard of proof a plaintiff must meet to

demonstrate discriminatory intent under the [Rehabilitation Act,]”

noting that the Second, Eighth, Ninth, Tenth, and Eleventh Circuits

have   adopted    the    “deliberate   indifference”     standard   for

discriminatory intent while the Fifth Circuit has rejected it, and

applying the deliberate indifference standard (collecting cases)).

                                   6
     In light of this case law, the fact that the Magistrate Judge

reviewed the complaint pursuant to his authority under 28 U.S.C.

§ 1915A(a), and the fact that the Magistrate Judge expressly

identified but found it unnecessary to address other potential

substantive flaws in the ADA claim, the court will recommit the

matter to the Magistrate Judge for further consideration pursuant

to 28 U.S.C. § 636(b)(1).     Accord Fed. R. Civ. P. 72(b)(3).        In

doing so, and in light of the statement in Plaintiff’s brief that

Defendants “provided footwear at no cost to” the “[n]on-disabled

prisoners participating in the Inmate Job Assignment Program”

(Doc. 13 at 3), the Magistrate Judge should consider whether this

additional allegation alters the Recommendation’s conclusion that

the complaint failed to allege facts showing that Defendant treated

Plaintiff differently from his non-disabled counterparts resulting

in his exclusion from the kitchen job, or whether Plaintiff should

be permitted to amend his complaint to add this allegation.

     Plaintiff’s   second   objection   is   to   the   Recommendation’s

conclusion that his “transfer to a new prison moots any request

for injunctive relief.”     (Doc. 8 at 6; Doc. 13 at 5.)       Plaintiff

objects that “regardless of the facility [where] Plaintiff may be

transferred or housed, he remains under the umbrella of the same

prison policy which requires he carry and produce his prison

identification” upon request and to receive services within the

prison.   (Doc. 13 at 5.)       This objection does not alter the

                                  7
Recommendation’s       conclusion,        because    “as   a     general   rule,   a

prisoner’s transfer or release from a particular prison moots his

claims for injunctive and declaratory relief with respect to his

incarceration there.”         Rendelman v. Rouse, 569 F.3d 182, 186 (4th

Cir. 2009).     The objections provide no argument that there should

be an exception to this general rule in this instance.

      Plaintiff’s      third       objection   is    to    the    Recommendation’s

conclusion that he failed to state a claim based on the “threats,

harassment, retaliation, and false disciplinary infractions [he]

suffered for [the] verbal and written grievances” he made.                   (Doc.

13 at 6–7.)     Plaintiff has attached to his objections a note from

Defendant Adams, in which Adams allegedly threatened Plaintiff by

suggesting that he keep discrepancies on labels to himself.                   (Doc.

13-1.)        This    dispute      over   labels     led   to    allegedly    false

disciplinary charges being filed against Plaintiff, which resulted

in a disciplinary conviction for him. (Doc. 8 at 7.) The objection

and exhibit do not change the Recommendation’s conclusion.                     The

Recommendation notes that while the “Complaint does not make clear

whether Plaintiff seeks damages due to the disciplinary conviction

or   simply    to    have   that    conviction      reversed . . . . in      either

event, his claim necessarily would undermine that conviction”

because he would have to first show “that such conviction was

reversed on direct appeal, expunged by Executive Order, declared

invalid by a state tribunal, or, finally, called into question by

                                           8
a federal court through the issuance of a writ of habeas corpus.”

(Doc. 8 at 7–8 (citing Heck v. Humphrey, 512 U.S. 477 (1994); and

then citing Pierce v. Freeman, No. 95-7031, 1997 WL 467533, at *1–

2).)    Plaintiff has made no such showing in his objections, which

means that any claims related to his disciplinary conviction fall

short.

       In   Plaintiff’s       fourth   objection         he     “objects     to     the

Recommendation . . . which did not permit [Plaintiff] to proceed

with his related state law claims in this action.” (Doc. 13 at 8).

The objections ask that the court “allow [Plaintiff] to proceed

with state law claims in this action[,]” as Plaintiff maintains

that “[t]he state law allegations are inter-twined [sic]” with his

federal claims, for “[c]lothing which accommodated his disability

and his ability to complete his writing needs are two major points

of Plaintiff’s Settlement Agreement with prison officials.”                       (Id.)

However, the complaint raises no state law claims, regarding the

Settlement Agreement or otherwise. (See Doc. 2 at 38-41 (asserting

claims      solely    under    federal       law   and        the   United    States

Constitution); see also id. at 43 (asserting that “the acts and

omissions of Defendants . . . [violate] the First, Fourth, Sixth,

Eighth,      and     Fourteenth   Amendments       to         the   United    States

Constitution,” as well as “the [ADA] and the Rehabilitation Act”).)

Accordingly, this objection lacks merit.



                                         9
      In sum, the court has appropriately reviewed the portions of

the Magistrate Judge’s report to which proper objection was made

and has made a de novo determination.               The review is in accord

with the Magistrate Judge’s report except as to the ADA and

Rehabilitation Act claims to the extent that Plaintiff seeks to

proceed directly against a state agency or assert official capacity

claims against individual Defendants for compensatory damages.

The court recommits the ADA and Rehabilitation Act claims for

compensatory damages to the Magistrate Judge for reconsideration

in light of the Fourth Circuit’s standard.               The court otherwise

adopts the Magistrate Judge’s Recommendation.

      IT IS THEREFORE ORDERED that, except for Plaintiff’s § 1983

claims against Defendant Roach for retaliating against Plaintiff

for filing grievances and court cases by removing his access to a

computer, restricting his access to a word processor, and changing

the   type   of   his   pants    and   against     Defendant    Moore   for    his

participation     in    the     retaliation   by     changing    the    type   of

Plaintiff’s pants, and Plaintiff’s ADA and Rehabilitation Act

claims against a state agency or Defendants in their official

capacities for compensatory damages, all of Plaintiff’s other

claims are DISMISSED for failing to state a claim;

      IT IS FURTHER ORDERED that Plaintiff’s ADA and Rehabilitation

Act claims against a state agency or Defendants in their official



                                       10
capacities     for   compensatory   damages    are   recommitted   to   the

Magistrate Judge for Reconsideration in light of the case law.

     IT IS FURTHER ORDERED that “Plaintiff’s Request for Temporary

Restraining Order and/or Preliminary Injunction” (Doc. 4) and

Plaintiff’s Telephone Motion (Doc. 12) are DENIED as moot;

     IT   IS    FURTHER   ORDERED    that     “Plaintiff’s   Request    for

Appointment of Counsel” (Doc. 3) and “Plaintiff’s Motion for

Expedited Review” (Doc. 7) are DENIED.



                                            /s/   Thomas D. Schroeder
                                         United States District Judge
August 12, 2019




                                    11
